Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2010-435

                                          JULY TERM, 2011

 Melody Corcoran                                       }    APPEALED FROM:
                                                       }
    v.                                                 }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
 James W. Walters, Jr.                                 }    DOCKET NO. F311-4-07 Cndm

                                                            Trial Judge: Linda Levitt

                          In the above-entitled cause, the Clerk will enter:

       Father appeals pro se from the superior court’s denial of his motion to modify parent-
child contact. He also complains that the court failed to rule on his request for a parent
coordinator. We affirm.

         The record indicates the following. Mother and father are the parents of Z.C. Mother has
visitation with the child on alternate weekends. Father moved to modify parent-child contact,
raising concerns about the child’s safety while in mother’s care. Specifically, he was concerned
about mother allowing sex offenders to live in her home; driving without a license with Z.C. in
the car; lying and involving the child in adult conversations; possible drug use; and other issues.
He asked the court to assign a parent coordinator and to modify mother’s visitation to supervised
visits once a month. Following a hearing, the court denied father’s request to modify visitation,
finding the evidence insufficient to warrant a modification. The court did not address the parent
coordinator issue. This appeal followed.

        On appeal, father reiterates his position that the current visitation schedule is detrimental
to the child. He also emphasizes the need for a parent coordinator. We review the court’s
decision on the motion to modify for abuse of discretion, and find no abuse of discretion here.
See Gates v. Gates, 168 Vt. 64, 74 (1998) (“Granting, modifying, or denying visitation is within
the discretion of the trial court and will not be reversed unless its discretion was exercised upon
unfounded considerations or to an extent clearly unreasonable upon the facts presented.”
(quotations omitted)). As set forth above, the trial court could not determine from the evidence
presented whether the current visitation schedule was detrimental to the child. It recognized that
the child had behavioral issues, but it could not discern whether visitation with mother was
causing the child’s current problems. While father believes that the current schedule is harmful
to the child, the court could not reach a similar conclusion in light of the evidence presented. It
is for the trial court, rather than this Court, to assess the weight of the evidence. Mullin v.
Phelps, 162 Vt. 250, 261 (1994) (stating that “our role in reviewing findings of fact is not to
reweigh evidence or to make findings of credibility”). We find no grounds to disturb the court’s
decision.
        The court did not directly address father’s request for a parent coordinator. However,
given father’s inability to present grounds to modify mother’s parent-child contact, appointment
of a parent coordinator would serve no purpose.

       Affirmed.

                                            BY THE COURT:


                                            _______________________________________
                                            John A. Dooley, Associate Justice

                                            _______________________________________
                                            Marilyn S. Skoglund, Associate Justice

                                            _______________________________________
                                            Brian L. Burgess, Associate Justice




                                               2